DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 07/01/2021 is acknowledged and has been entered.  In the Amendment, claims 1, 3, 4, 6, 10, and 12 were amended.  Applicants have overcome all rejections with the Examiner’s Amendment (see below).  Claims 13-15 were previously withdrawn and have been rejoined with the Examiner’s Amendment below.  Claims 1, 3, 6, 7, and 9-15 have been allowed.  

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Approval for this Examiner’s Amendment was received from Jonas Jarvholm via telephone on 08/17/2021.
	The application has been amended as follows:
	Claims 1 and 15 have been amended for clarity.
Claims 2, 4, and 5 have been cancelled.
Claims 13-15 have been rejoined.

In claim 1, line 2, delete “nucleating particles, which are present at a concentration of at least 5% by weight” and substitute therefor - - - alumina trihydrate 

In claim 15, line 6, delete “nucleating particles, at a concentration of at least 5% by weight of said prepolymer composition” and substitute therefor - - - alumina trihydrate nucleating particles, at a concentration of from 5% to 25% by weight of said prepolymer composition - - -.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest the claimed hydrophilic polyurethane foam material comprising alumina trihydrate nucleating particles at a concentration of from 5% to 25% by weight of the foam material.  While the closest prior art or record, Traser et al., teach polyurethane foams comprising alumina trihydrate particles, Applicants persuasively argued that the foams of Traser et al. do not have a free swell absorptive capacity, as measured according to EN 13726-1:2002, of at least 800
kg/m3 as claimed.  Applicants persuasively argued Traser et al. teach away from a hydrophilic polyurethane foam material having the claimed free swell absorptive capacity, as it is critical in Traser et al. that their polyurethane foam is moisture permeable and does not absorb and retain moisture because the moisture retained by the foam would be detrimental to the reusability of textile products comprising the polyurethane foam.  Applicants also persuasively demonstrated in their disclosure that the presence of alumina trihydrate particles in the claimed amounts is critical to achieve 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 1, 3, 6, 7, and 9-15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615